Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

The current Application was filed under the Track One program.

Examiner finds no 35 USC 101 rejections in the current claims language.

Double Patenting Considerations:
U.S. Pat. No. 11,315,184:
The claim language of ‘184 does not explicitly or implicitly disclose “initiating an action in response to the grading of said portion, the action affecting future messages for the one or more client terminals when the predetermined metric is met and maintaining messaging for the one or more client terminals when the predetermined metric is not met”.
In addition, the claim language of ‘184 does disclose “categorizing the one or more electronic messages by one or more predetermined categories, based on the exchange activity data”.
In addition, the claim language of ‘184 does disclose “categorizing the one or more electronic messages by one or more predetermined categories, based on the exchange activity data”.

U.S. Pat. No. 11,170,443:
The claim language of ‘443 does not explicitly or implicitly disclose “initiating an action in response to the grading of said portion, the action affecting future messages for the one or more client terminals when the predetermined metric is met and maintaining messaging for the one or more client terminals when the predetermined metric is not met”.
In addition, the claim language of ‘443 does disclose “categorizing the one or more electronic messages by one or more predetermined categories, based on the exchange activity data”.

U.S. Pat. No. 10,997,658:
The claim language of ‘658 does not explicitly or implicitly disclose “initiating an action in response to the grading of said portion, the action affecting future messages for the one or more client terminals when the predetermined metric is met and maintaining messaging for the one or more client terminals when the predetermined metric is not met”.
In addition, the claim language of ‘658 does disclose “categorizing the one or more electronic messages by one or more predetermined categories, based on the exchange activity data”.

U.S. Pat. No. 10,600,122:
The claim language of ‘122 does not explicitly or implicitly disclose “initiating an action in response to the grading of said portion, the action affecting future messages for the one or more client terminals when the predetermined metric is met and maintaining messaging for the one or more client terminals when the predetermined metric is not met”.
In addition, the claim language of ‘122 does disclose “categorizing the one or more electronic messages by one or more predetermined categories, based on the exchange activity data”.

U.S. Pat. No. 10,262,369:
The claim language of ‘369 does not explicitly or implicitly disclose “initiating an action in response to the grading of said portion, the action affecting future messages for the one or more client terminals when the predetermined metric is met and maintaining messaging for the one or more client terminals when the predetermined metric is not met”.
In addition, the claim language of ‘369 does disclose “categorizing the one or more electronic messages by one or more predetermined categories, based on the exchange activity data”.

U.S. Pat. No. 10,037,569:
The claim language of ‘569 does not explicitly or implicitly disclose “initiating an action in response to the grading of said portion, the action affecting future messages for the one or more client terminals when the predetermined metric is met and maintaining messaging for the one or more client terminals when the predetermined metric is not met”.
In addition, the claim language of ‘569 does disclose “categorizing the one or more electronic messages by one or more predetermined categories, based on the exchange activity data”.
Therefore, there are no double patenting rejections in the current claim language.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Independent Claim 1:
1.	A system comprising:
a non-transitory memory storing instructions; and
one or more processors executing the instructions for:
receiving one or more electronic messages from one or more client terminals over at least one network, the one or more electronic messages including exchange activity data;
categorizing the one or more electronic messages by one or more predetermined categories, based on the exchange activity data;
grading content in a portion of the one or more electronic messages by comparing at least a portion of the exchange activity data in the one or more electronic messages to a predetermined metric in accordance with the one or more predetermined categories; and
initiating an action in response to the grading of said portion of the one or more electronic messages, the action affecting future messages for the one or more client terminals when the predetermined metric is met and maintaining messaging for the one or more client terminals when the predetermined metric is not met.

These specific highlighted elements of the independent claims, in combination with the other elements of the independent claims, are not taught in the prior art.  

These specific highlighted elements of the independent claims, in combination with the other elements of the independent claims, are not taught in the prior art.  In addition, Examiner points to the arguments made by Applicant during the prosecution of the present Application.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

For future email communications (including interview agendas), Applicant should file the appropriate PTO form (PTO/SB/439) or file an air interview request.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH R COULTER whose telephone number is (571)272-3879.  The examiner can normally be reached on M-F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on M-F, 8am-5pm.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENNETH R COULTER/Primary Examiner, Art Unit 2445                                                                                                                                                                                                        
/KRC/